ORDER
The Disciplinary Review Board having reported to the Court, recommending that EDWARD C. CHEW, III, formerly of VOORHEES, who was admitted to the bar of this State in 1985, and who was thereafter temporarily suspended from the practice of law on November 26,1990, be disbarred for the knowing misappropriation of client funds, in violation of RPC 1.15(a), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and EDWARD *499C. CHEW, III, is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that EDWARD C. CHEW, III, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that EDWARD C. CHEW, III, comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that EDWARD C. CHEW, III, reimburse the Ethics Financial Committee for appropriate administrative costs.